Citation Nr: 0631908	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim on appeal.  This case previously before the 
Board in December 2005, at which time it was remanded to the 
RO via the Appeals Management Center (AMC).  The case has 
since been returned to the Board for appellate review.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran has a low back disability related to service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from a low 
back disability as a result of an injury sustained during 
active duty service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty, during active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury was incurred in 
service is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after military service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases (such as arthritis) to a degree of 10 
percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Turning to the evidence of record, the veteran's service 
medical records (SMRs) reveal that in October 1972, the 
veteran was seen for complaints of a constant dull ache in 
the lumbosacral area; the impression was mild strain.  The 
veteran was again seen in November 1972 for complaints of 
lower back pain; mild spasm was detected.  In November 1974, 
the veteran was treated after falling from a military truck; 
the diagnosis was low back strain.  In September 1975, 
clinical records show that the veteran suffered a mild 
lumbosacral strain.  There was no discharge examination 
report of record.  However, there was a May 1987 "Chapter 
Physical" examination report, which shows that the veteran 
specifically reported that he experienced no recurrent back 
pain, and the spine was clinically evaluated as normal.  

The only relevant post-service medical records consist of a 
private medical record dated in May 1993, which shows that 
the veteran was seen for hip pain; a history of back pain in 
1974 was noted.

Upon review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that 
service connection for a low back disability is not 
warranted.

At the outset, the Board notes that as there is no evidence 
of lumbar spine arthritis to a degree of 10 percent within 
one year of separation from service, presumptive service 
connection therefor under 38 C.F.R. § 3.309(a) is not 
warranted. 

In evaluating whether direct service connection for a low 
back disability is warranted, the Board reiterates that in 
order to be granted service connection, it must be shown 
that the veteran suffers from a current disability resulting 
from an injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  But there is 
no medical evidence that the veteran currently suffers from 
a low back disability.  It is now well-settled that in order 
to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  Further, symptoms alone, 
without a finding of an underlying disorder, cannot be 
service-connected. See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001). While the veteran's SMRs show that he 
suffered from low back pain and was diagnosed for a low back 
sprain in the years 1972 through 1975, there were no SMRs 
detailing further back problems through the remainder of his 
active duty service, which ended in 1989.  More importantly, 
the post-service medical records do not reveal that the 
veteran currently suffers from any low back disability; they 
show only that in 1993, the veteran was seen for complaints 
of hip pain, and that there was a history of back pain in 
1974.  Therefore, without medical evidence of a current 
disability, service connection for a low back disability 
cannot be granted. 

The Board has considered the veteran's written statements 
submitted in support of his contention that he currently has 
a low back ailment resulting from a back strain he sustained 
in service.  However, these statements do not serve as 
competent medical evidence of a current diagnosis of a low 
back ailment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  The Board does not dispute the fact that 
the veteran sustained a low back strain in service.  
However, there is simply no medical evidence to support his 
contention that he currently has a low back ailment.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the residuals of a low back injury.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

The Board reiterates that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, VCAA notice had not been provided until January 2006, 
after the initial November 2001 rating decision denying 
service connection for a low back disability. Moreover, as 
this case was pending at the time Dingess/Hartman was 
decided, notice with respect to disability ratings and 
effective dates was not effectuated until the May 2006 
supplemental statement of the case (SSOC) was issued.  

The Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Although 
the notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  The 
veteran has submitted private medical evidence in support of 
his claim.  The RO issued statement of the case (SOC) in 
March 2002 and the veteran perfected his appeal of the 
issue.  In December 2005 the Board rendered a remand 
directing the RO to address VCAA notice deficiencies.  The 
RO provided two separate VCAA notices that specifically 
addressed the notice deficiencies identified by the Board in 
January and in March 2006.  The veteran did not respond by 
providing any new evidence or clarifying information that 
would enable VA to obtain additional relevant evidence.  
Rather, the veteran returned a response to the VCAA letter 
stating that he had no other information or evidence to give 
VA to substantiate his claim.  In May 2006, the RO issued an 
SSOC essentially readjudicating the veteran's claim.  
Further, as the denial of veteran's service connection claim 
is upheld herein, the is downstream issues of disability 
ratings and effective dates are moot.  Thus, the Board finds 
that the purpose behind the notice requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  The Board concludes that any 
defect in notice, if it were held to exist, would be 
rendered harmless in the present case. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The Board notes that although the veteran has not undergone 
a VA examination, there is no duty under the circumstances 
of this case for VA to provide such an examination under 
38 U.S.C.A. § 5103A(d).  Such an examination is not 
necessary to make a decision in this case because the 
veteran has not provided any medical evidence establishing 
that he has been diagnosed with a low back disability.  
Indeed, there is no medical evidence of record showing that 
he was seen by any medical professionals for his alleged low 
back ailment for over30 years, since 1975.  VA has notified 
the veteran what evidence would be necessary to develop his 
claim, but he has not responded with the required evidence.  
Without medical evidence that the veteran has a current back 
disability, a VA provided physical examination under 
38 U.S.C.A. § 5103A(d) is not warranted.  

In summary, the Board finds that the veteran has been fully 
and properly notified of the evidence necessary to 
substantiate his claim, of his and the VA's respective 
responsibility to identify and obtain such evidence and of 
the laws and regulations governing his claims as well as the 
substance of the regulations implementing the VCAA.  
Furthermore, the VA has obtained all relevant evidence to 
support the veteran's claims for inclusion in his claims 
file.  Therefore, as all the requirements of the duty to 
notify and assist the veteran have been met, appellate 
review is appropriate.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


